ORDER

PER CURIAM.
AND NOW, this 14th day of March, 2007, the Petition for Allowance of Appeal *913is hereby GRANTED, limited only to issue (e):
“Whether Petitioner is entitled to have his separate and consecutive sentence for criminal trespass vacated since it merged with petitioner’s sentence for burglary.”
The Order of the Superior Court is Vacated as to issue (e) only per Commonwealth v. Jones, 590 Pa. 356, 912 A.2d 815 (2006), with instructions to Remand to the trial court for further consideration consistent with Jones.